44 A.3d 1146 (2012)
Marc LEVY, Respondent
v.
SENATE OF PENNSYLVANIA, Petitioner.
No. 834 MAL 2011.
Supreme Court of Pennsylvania.
May 14, 2012.

ORDER
PER CURIAM.
AND NOW, this 14th day of May 2012, the Petition for Allowance of Appeal is *1147 GRANTED. The issues, as stated by Petitioner, are:
a. Did the Commonwealth Court err in adopting a general rule that client identity is not protected by the attorney-client privilege and by adopting and formulating the "legal advice" or "confidential communications" exception to the general rule?
b. Are descriptions of legal services protectable under Pennsylvania's attorney-client privilege, and if so, under what circumstances?
c. Does the Right-to-Know Law require an agency to assert every challenge it may have to a Right-to-Know request in its initial, pre-appeal response, with all other challenges per se waived thereafter?
d. Did the Commonwealth Court err by not deferring to the final determination of the Senate Appeals Officer and by supplementing the factual record on a Right-to-Know appeal, including by holding an ex parte hearing, conducting in camera review of privileged documents, and soliciting an affidavit in support of the agency's privilege redactions?